

116 HRES 347 IH: Expressing support for the designation of the week of May 5, 2019, through May 11, 2019, as “National Small Business Week” to celebrate the contributions of small businesses and entrepreneurs in every community in the United States.
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 347IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Ms. Velázquez (for herself, Mr. Chabot, Mr. Espaillat, Mr. Delgado, Mrs. Radewagen, Mr. Golden, Mr. Kim, Mr. Balderson, Mr. Schneider, Mr. Crow, Mr. Joyce of Pennsylvania, Mr. Veasey, Mr. Evans, Ms. Finkenauer, Mr. Kevin Hern of Oklahoma, Mr. Hagedorn, Mrs. Craig, Ms. Judy Chu of California, Ms. Davids of Kansas, Ms. Houlahan, Mr. Burchett, Ms. Pingree, Mr. Hastings, Mr. Fitzpatrick, Mr. Watkins, Mrs. Dingell, Mr. Thompson of Pennsylvania, Mr. Cárdenas, and Mr. Horsford) submitted the following resolution; which was referred to the Committee on Small BusinessRESOLUTIONExpressing support for the designation of the week of May 5, 2019, through May 11, 2019, as National Small Business Week to celebrate the contributions of small businesses and entrepreneurs in every community in the
			 United States.
	
 Whereas a National Small Business Week has been declared by every President since 1963; Whereas there are more than 30,200,000 small businesses in the United States;
 Whereas small businesses represent 99.9 percent of all businesses with employees in the United States;
 Whereas small businesses employ nearly 47.5 percent of the employees in the private sector in the United States;
 Whereas small businesses constitute 97.6 percent of firms exporting goods; Whereas small businesses are responsible for creating nearly two-thirds of new jobs;
 Whereas every congressional district in the United States contains a small business; and Whereas May 5, 2019, through May 11, 2019, would be an appropriate week to celebrate National Small Business Week: Now, therefore, be it
	
 That the House of Representatives— (1)celebrates the contributions of small businesses and entrepreneurs in every community in the United States;
 (2)supports the designation of National Small Business Week; (3)recognizes the importance of creating policies which promote an environment in which small businesses may succeed; and
 (4)supports efforts to— (A)encourage consumers to utilize small businesses; and
 (B)increase awareness of the value of small businesses and the impact small businesses have on the economy of the United States.
				